 



 

Exhibit 10.1

 

ASSET PURCHASE & SALE AND ASSUMPTION OF LIABLITIES AGREEMENT

 

THIS ASSET PURCHASE AND SALE AGREEMENT is executed effective as of the 15th day
of June, 2012, by and among Janel Ferrara Logistics, LLC , a New Jersey limited
liability company ( “Seller”) and Mann Global Enterprises, LLC, a Delaware
Limited Liability Company, (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller is engaged in the business of wholesale food distribution; and

 

WHEREAS, upon the terms and subject to the conditions contained herein, Seller
desires to sell to Buyer and Buyer desires to purchase from Seller all of the
assets used in connection with or otherwise associated with such wholesale food
distribution business, except such assets expressly excluded herein.

 

WHEREAS, said wholesale food sales and distribution operations are commonly
referred to by Seller as “Company 11.”

 

NOW THEREFORE, in exchange for the mutual promises, covenants and other
agreements contained herein, the parties hereto, intending to be legally bound,
agree as follows:

 

1.          DEFINITIONS. Certain of the capitalized terms used in this Agreement
shall have the following meanings, unless the context otherwise specifically
requires:

 

(a)“Agreement” shall mean and refer to this Asset Purchase and Sale Agreement.

 

(b)“Assets” shall have the meaning set forth in Section 2 hereof.

 

(c)“Business” shall mean and refer to Seller’s business (Company 11) located in
Hillside, New Jersey and all activities related thereto or otherwise associated
therewith.

 

(d)“Buyer” shall mean and refer to Mann Global Enterprises, LLC.

 

(e)“Closing” shall mean the event occurring on the Closing Date when the
transaction contemplated by this Agreement is consummated and title to the
Assets is transferred by Seller to Buyer pursuant to the terms hereof.

 

(f)“Closing Date” shall mean on or about the 15th day of June, 2012, or such
other date mutually acceptable to the parties.

 

(g)“Excluded Assets” shall mean and refer to the specific items of property
listed on Schedule 1(a)-intentionally left blank.

 

(h)“Lease” shall mean and refer to the Sub Lease Agreements listed on Schedule
1(b) See attached hereto.

 

(i)“To the Seller’s knowledge” means the actual knowledge of Seller without a
duty of inquiry.

 



1

 

 

2.          PURCHASE AND SALE OF ASSETS. Upon the terms and subject to the
conditions contained herein, Seller agrees to sell, assign, transfer and deliver
to Buyer, and Buyer agrees to purchase, acquire and accept from Seller, all of
the rights and privileges, assets and other property of Seller, other than the
Excluded Assets, which are used in connection with or otherwise associated with
the Business (collectively, the “Assets”), including without limitation, the
following:

 

 

(b)Seller’s inventories of goods, merchandise and materials, including without
limitation, all property held for resale in the ordinary course of business as a
course of business and more specifically set forth in Schedule 2(a) attached
hereto and made a part hereof;

 

(c)All of Seller’s furniture, fixtures, equipment, vehicles, appliances, trade
fixtures, machinery, shelving, signs, tools and spare parts, including without
limitation, the property described on Schedule 2(b) hereto;

 

(d)Maintenance contracts, service agreements, purchase orders and other
contracts related to the operation of the Business including but not limited to
slotting fees, listed on Schedule 2(c) (the “Contracts”);

 

(e)Supplies; (Consumables)

 

(f)All accounts receivables due and owing to Seller as of June 12, 2012. See
Schedule 2(d)

 

(g)Tradenames and trademarks, including, without limitation, “Maria’s Best”
“Tutto Italia” “Paul Sorvino Foods/Sorvino Cuisines” and those trademarks and
names listed on Schedule 2(d-1).

 

(h)Licenses and permits with respect to the Business to the extent transferable,
and relinquishment thereof to the extent nontransferable;

 

(i)Books and records, or copies thereof (including, without limitation, customer
lists and records, equipment records, documents, catalogs, files, operating
manuals and other similar data relating to the property to be sold to Buyer
hereunder);

 

(j)To the extent transferable by Seller, all warranties of any supplier or
vendor with respect to any of the property to be sold to Buyer hereunder; and

 

(k)All intellectual propeitary property rights including all sales and marketing
plans utilized by Seller in the Business.

 

(l)Inventory sitting in warehouse more particularly found on Schedule 2(a) and
3(e) attached hereto and made a part hereof.

 

Seller is selling the Assets to Buyer and Buyer is purchasing the Assets from
Seller AS IS. The Assets will be transferred to Buyer free and clear of all
liens, claims, encumbrances, security interests and adverse rights or interests
whatsoever except as otherwise listed on Schedule 4(a) and 4(b).

 



2

 

 

3.          PURCHASE PRICE. The purchase price for the Assets shall be the
aggregate of the following:

 

(a)          The Assumed Liabilities and Adverse Accounts (as defined below)
Sellers authorize Buyer and Buyer’s representatives to negotiate with certain
specific outstanding creditors who have taken affirmative legal action as well
as those potential creditors threatening adverse actions. Those parties are more
clearly set forth in Schedule 3(a).

 

(b)          Buyer shall assume, satisfy or refinance the Other Seller
Liabilities (as defined in Section 4 below).

 

(c)          The Purchase Price shall be allocated among the Assets as set forth
on Schedule 3(c) attached hereto. (Goodwill, value of inventory, etc. pursuant
to GAAP)

 

4.          LIABILITIES.

 

(a)          Assumed Liabilities. Buyer agrees to assume and satisfy Seller’s
obligation for fees for positioning Seller’s products on retail store shelf
space (commonly referred to as “slotting fees”) when and as such slotting fees
become due, and, at times yet uncertain, all those liabilities of Seller listed
on Schedule 3(a) attached hereto (collectively, the “Assumed Liabilities and
Adverse Accounts”).

 

(b)         Other Liabilities. The parties acknowledge and agree that Buyer is
not obligated to assume the Sellers’ other liabilities which are not listed on
Schedule 3(a) attached hereto (collectively, the “Other Seller Liabilities”) and
is not otherwise taking any of the Assets subject to, any liability, debt or
other obligation of the Seller, (direct or indirect, matured or unmatured,
accrued or unaccrued, liquidated or unliquidated, asserted or unasserted, known
or unknown, secured or unsecured, absolute, fixed, contingent or otherwise) in
connection with the transactions contemplated by this Agreement. Provided,
however, simultaneous with the execution of this Agreement, Seller shall provide
to Buyer all contact information, outstanding liability balances and any other
information Buyer may need regarding those vendors and creditors comprising the
Other Seller Liabilities in order for Buyer to negotiate, at Buyer's sole
discretion, with such venders and creditors between the date hereof and the
Closing with respect to the satisfaction, assumption, settlement or refinance of
any of the Other Seller Liabilities. Buyer shall deliver to Sellers prior to the
Closing a written statement specifically detailing the aggregate amount of any
Other Seller Liabilities that Buyer agrees to assume, satisfy or refinance, if
any. The liabilities and balances on this written statement shall then become
part of the Assumed Liabilities and Adverse Accounts.

 

5.          NONCOMPETITION AGREEMENT. At the Closing, Seller and each of Robert
Gordon, Kevin C. Koudelka, and Sabbia Auriti shall execute and deliver to Buyer
a separate Noncompetition and Non-Disclosure Agreement in the form attached
hereto as Exhibit A. Pursuant to that Agreement, each of the above mentioned
names agrees that during a period of three (3) years following the Closing Date,
he will not directly or indirectly, sell to, or solicit for sale to, any person
who was a customer of the Seller (defined as any person who purchased products
from Seller during the 12 months prior to the Closing Date) products similar to
the Seller’s products, and further that during a period of three (3) years
following the Closing Date, he will not, (i) directly or indirectly, sell to, or
solicit for sale to, any person who was a customer of Seller (defined as any
person who purchased products from Seller during the 12 months prior to the
Closing Date) products similar to the Seller’s products or (ii) directly or
indirectly, become an owner of any entity (or the owner of more than 1% of any
publicly traded company) that is in the business of manufacturing and/or
distributing products that are similar to the products manufactured by Seller.

 

6.          REPRESENTATIONS AND WARRANTIES OF SELLER.

 

Seller represents and warrants to Buyer as follows:

 

(a)          Organization. Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of New
Jersey,. Seller has all requisite corporate power and authority to carry on its
business as presently conducted, and to enter into and perform its obligations
under this Agreement, and to consummate the transactions contemplated hereby.

 

(b)          Authorization. The execution, delivery and performance of this
Agreement by Seller and the consummation by Seller of the transaction
contemplated hereby has been duly authorized by all necessary action on the part
of the Seller and its members.

 



3

 

 

(c)          No Conflicts. Neither the execution nor delivery of this Agreement
by Seller nor the consummation by Seller of the transactions contemplated hereby
will result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both would constitute a breach, violation
or default), or give to any third party any right of termination, acceleration
or cancellation, or result in the creation of any lien, change or encumbrance
upon any of the Assets or other properties of Seller, under the Articles of
Organization or Operating Agreements of Seller or the terms of any contract,
instrument or other agreement applicable to any of the Assets, or to which
Seller is a party or is otherwise bound, or any statute, rule, regulation,
ordinance, law, judgment, decree or order applicable to Seller or any of the
Assets or to which Sellers or any of the Assets is bound or subject.

 

(d)          Validity. This Agreement has been duly executed and delivered by
Seller and constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms.

 

(e)          No Consents. No consent or approval of, or declaration, filing or
registration with, any governmental agency or other third party is necessary or
otherwise required in connection with the execution, delivery or performance of
this Agreement by the Sellers or with respect to the consummation by the Sellers
of the transactions contemplated hereby

 

(f)          Title. Subject to the execution of the within agreement and for the
acknowledgment & assumption of liabilities as set forth in Schedule 4(a) at the
Closing, Sellers own, beneficially and of record, all of the Assets, and has and
will convey to the Buyer on the Closing Date, good, valid, marketable and
insurable title to the Assets, free and clear of all liens, claims,
encumbrances, security interests, restrictions and adverse rights or interests
whatsoever. The Assets constitute all of the assets and properties used in
connection with the Business, save and except those Excluded Assets as set forth
in Schedule 1(a) since the 15th of May, 2012.

  

(g)          Tax Matters. All tax returns and reports of any nature relating to
the Business or the Assets have been properly prepared and filed with the
appropriate governmental agency and all taxes, assessments and governmental
charges of every kind and nature, (including, without limitation, income, gross
receipts, excise, franchise, property, employment, social security, payroll,
sales and use taxes, and any penalties, interest and additions to tax) required
by law to be paid by Seller have been paid. To Seller’s knowledge, there are no
pending or threatened proposed tax adjustments or deficiencies with respect to
any previously filed tax return or report which relates to the Business or the
Assets.

 

(h)          Insurance. Except as set forth in Schedule 5(c), Seller currently
has no insurance in effect as may relate to “Company 11”, and all such policies
to lapse on closing.

 

(i)          Disclosure. No representation or warranty made by Seller in this
Agreement, or any exhibit, schedule or certificate furnished by Seller to Buyer
pursuant to this Agreement, contains any untrue statement of a material fact, or
omits to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading.

 

7.          REPRESENTATIONS AND WARRANTIES OF THE BUYER. Buyer represents and
warrants to Sellers as follows:

 

(a)          Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to enter into and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.

 

(b)          Authorization. The execution, delivery and performance of this
Agreement by the Buyer and the consummation by the Buyer of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Buyer.

 



4

 

 

(c)          Validity. This Agreement has been duly executed and delivered by
the Buyer and constitutes the legal, valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms.

 

8.          CLOSING. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Janel – Ferrara
Logistics, 1319 N. Broad Street, Hillside, NJ 07205 on the 15th day of June 2012
at 10:00am EST or at such other place/time mutually acceptable to the parties.

 

9.          CONDITIONS TO BUYER’S OBLIGATIONS. Unless waived by Buyer in
writing, the obligation of the Buyer to complete the Closing of transactions
contemplated by this Agreement is subject to the fulfillment and satisfaction,
as of the Closing, of each of the following conditions:

 

(a)          Representations, Warranties and Covenants. The representations and
warranties of the Seller contained in this Agreement shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects at and as of the Closing Date as if made on such date, and the
Seller shall have performed all obligations and complied with all covenants
required by this Agreement to be performed or complied with by Seller on or
prior to the Closing Date.

 

(b)          Adverse Proceedings. The exact number of adverse proceedings is as
of yet undetermined. See Schedule 4(a).

 

(c)          No Adverse Injunctions, Orders or Laws. No injunction or order of
any court or governmental agency, nor any statute, rule, regulation, order or
other law shall be in effect which restrains or otherwise prohibits the
consummation of the transactions contemplated hereby.

 

10.          CONDITIONS TO SELLERS’ OBLIGATIONS. Unless waived by Seller in
writing, the obligation of Seller to complete the Closing of the transactions
contemplated by this Agreement is subject to the fulfillment and satisfaction as
of the Closing, of each of the following conditions:

 

(a)          Representations, Warranties and Covenants. The representations and
warranties of the Buyer contained in this Agreement shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects at and as of the Closing Date as if made on such date, and
Buyer shall have performed all obligations and complied with all covenants
required by this Agreement to be performed or complied with by Buyer on or prior
to the Closing Date.

 

(b)          Adverse Proceedings. The exact number of adverse proceedings is as
of yet undetermined. See Schedule 4(a).

 

(c)          No Adverse Injunctions, Orders or Laws. No injunction or order of
any court or governmental agency, nor any statute, rule, regulation, order or
other law shall be in effect which restrains or otherwise prohibits the
consummation of the transactions contemplated hereby.

 

11.          INDEMNIFICATION BY SELLER.

 

(a)          Indemnification by Seller. Seller hereby assumes liability for, and
agree to indemnify, defend and hold Buyer harmless from and against any and all
claims, actions, suits losses, damages, liabilities, obligations, response and
remediation costs, and all other costs and expenses (including, without
limitation, attorneys fees, court and litigation costs, and amounts paid in
settlement and judgments), incurred by or asserted against Buyer or any of the
Assets which arise out of, result from or otherwise relate to:

 

(i)          any breach by Sellers of any representation, warranty or covenant
of Sellers contained in this Agreement, or in any other document, instrument or
agreement delivered by Sellers to Buyer pursuant to the terms of this Agreement;

 



5

 

 

(ii)          other than with respect to the liabilities of Seller disclosed in
Schedules 3(a), 3(b), 4(a) and 4(b), the liabilities of Seller not assumed by
Buyer;

 

(iii)          any employee benefit plan maintained by Seller.

 

The obligations of Seller under this Section 12 are guaranteed by Janel World
Trade, Ltd., the member of Seller.

 

(b)          Indemnification by Buyer. Buyer hereby assumes liability for, and
agrees to indemnify, defend and hold Sellers harmless from and against any and
all claims, actions, suits, losses, damages, liabilities, obligations, response
and remediation costs, and all other costs and expenses (including, without
limitation, attorneys fees, court and litigation costs, and amounts paid in
settlement and judgments), incurred by or asserted against Sellers which arise
out of, result from or otherwise relate to:

 

(i)          any breach by Buyer of any representation, warranty or covenant of
the Member contained in this Agreement, or in any other document, instrument or
agreement delivered by Buyer pursuant to the terms of this Agreement; and

 

(ii)          to the ownership or use of the Assets or the operation of the
Business on or after the Closing Date.

 

(iii) to any of the currently outstanding accounts payable of “Company 11” as
set forth in Schedules 3(a), 3(b), 4(a) and 4(b) (“Assumed Liabilities and
Adverse Actions”)

 

(c)          Notice and Defense. The obligations and liabilities of the Sellers,
and the Buyer hereunder with respect to their respective indemnities pursuant to
this Section 13, resulting from any claim or other assertion of liability by
third parties (hereinafter, “Third Party Claims”), shall be subject to the
following terms and conditions:

 

(i)          The party seeking indemnification hereunder (the “Indemnified
Party”) shall give written notice of any such Third Party Claim to the party
from whom indemnification is sought hereunder (the “Indemnifying Party”) within
a reasonable time after the Indemnified Party receives notice thereof; provided
however, the failure to give such notice timely shall not affect the
Indemnifying Party’s obligations hereunder except to the extent that such
failure materially prejudices the Indemnifying Party’s ability to defend such
Third Party Claim.

 

(ii)          The Indemnifying Party shall have the right to undertake, with
counsel and other representatives of its own choosing and reasonably acceptable
to the Indemnified Party, the defense or settlement of any such Third Party
Claim. The Indemnified Party shall have the right in such circumstances to
participate in such defense with its own counsel at its own cost, but if the use
of counsel by the Indemnifying Party to defend such claim could reasonably be
expected to give rise to a conflict of interest, the employment of separate
counsel by the Indemnified Party shall be at the expense of the Indemnifying
Party.

 

(iii)          In the event that the Indemnifying Party shall have the right to
undertake the defense of any Third Party Claim, but shall fail to notify the
Indemnified Party within ten (10) days of receipt of the notice that it has
elected to undertake such defense or settlement, or if at any time the
Indemnifying Party shall otherwise fail to diligently defend or pursue
settlement of such claim, then the Indemnified Party shall have the right to
undertake the defense, compromise or settlement of such claim, with counsel
reasonably acceptable to the Indemnifying Party, and at the cost of the
Indemnifying Party.

 



6

 

 

(iv)          No party shall compromise or settle any Third Party Claim or
consent to the entry of any judgment with respect to any Third Party Claim,
without the prior written consent of the other parties, which consent shall not
be unreasonably withheld or delayed. Any such settlement shall include as an
unconditional term thereof a complete release of the Indemnified Party and its
officers, directors, employees, agents and affiliates from all liability with
respect to such claim. In the event the Indemnifying Party submits to the
Indemnified Party a bona fide settlement offer from the third party claimant
with respect to any Third Party Claim, and the Indemnified Party refuses to
consent to such settlement, then thereafter the Indemnifying Party’s liability
with respect to such Third Party Claim shall not exceed the settlement amount
included in such settlement offer, and the Indemnified Party shall either assume
the defense of such Third Party Claim at the Indemnified Party’s cost or pay the
Indemnifying Party’s attorneys fees and out of pocket costs and expenses
incurred thereafter in continuing the defense of such claim. Regardless of which
party is conducting the defense of any such Third Party Claim, the other party,
with counsel or other representatives of its own choosing, shall have the right
to consult with the party conducting the defense of such claim and its counsel
or other representatives concerning such claim and the Indemnifying Party and
the Indemnified Party and their respective counsel or other representatives
shall cooperate with respect to such claim, and the party conducting the defense
of any such claim and its counsel shall in any case keep the other party and its
counsel (if any) fully informed as to the status of any claim and any matters
relating thereto. Each Party shall provide to the other party such records,
books, documents and other materials as shall reasonably be necessary for such
party to conduct or evaluate the defense of any Third Party Claim.

 

(d)          Limitation. (i) Seller shall not have any liability to Buyer under
this Section 13 with respect to any representation or warranty set forth in
Section 7 (other than those representations and warranties that are qualified by
“to Sellers’ knowledge”) unless the amount of the indemnifiable Third Party
Claims incurred by the Buyer exceed $50,000 (the “Threshold”), at which time
such claim may be made for all such Third Party claims on a first dollar basis.

 

12.          SURVIVAL. The representations and warranties of the parties
contained in this Agreement and in any other document, instrument, certificate
or agreement delivered in connection herewith, shall survive the Closing for a
period of two (2) years, except with respect to matters constituting fraud or
intentional or willful breach of such representations and warranties shall
survive until the expiration of the applicable statute of limitations with
respect to thereto. If notification of a breach of representation or warranty is
given within said two (2) year period, such claim shall survive until finally
resolved by agreement of the parties or final nonappealable court order.

 

13.          RISK OF LOSS. The risk of loss with respect to the Assets shall
remain with Sellers until the Closing is completed and title to the Assets is
transferred from Sellers to Buyer.

 

14.          EXPENSES. Except as otherwise provided herein, the Sellers on the
one hand, and the Buyer on the other, shall each pay their own respective
expenses relating to this transaction, including attorneys fees and
disbursements and fees and expenses of accountants, financial advisors and other
agents, whether or not the transactions hereunder are consummated.

 

15.          PRESS RELEASES. The parties agree to cooperate with each other
regarding the timing and content of any press releases or other public
announcements regarding the transactions contemplated by this Agreement.

 

16.          TERMINATION. The parties may terminate this Agreement at any time
prior to the Closing by mutual written consent, and unless otherwise
specifically provided in such consent, any such termination shall be without
liability on the part of any party hereto. The Buyer on the one hand, or the
Sellers on the other, may elect to terminate this Agreement in the event that
any condition to the terminating party’s obligations hereunder has not been met
in all material respects or waived by it in its sole discretion on or before the
Closing Date, except that if such condition relates to the failure to obtain a
third party consent, or some other action on the part of a third party, either
party shall have the right to extend the Closing Date for a period of ten (10)
days in order to further attempt to obtain such consent or action. Any such
termination shall be without prejudice to any legal or equitable remedies of the
party adversely affected for damages for breach of contract or otherwise.

 



7

 

 

17.          EMPLOYEES. Seller shall take such action as is reasonably necessary
to permit the employee employed in the Business to be available for hire by the
Buyer as of the Closing Date. Effective as of the Closing Date, Buyer shall have
the right to offer, but shall have no obligation to offer, employment to such
employee on such terms and conditions as Buyer determines in its sole and
absolute discretion. Seller shall reasonably cooperate with Buyer regarding any
offers of employment made by Buyer, but the decision as to hiring such employee
shall rest with Buyer in its sole and absolute discretion. Seller shall remain
liable for the payment to all of its employee for all wages, health care claims,
severance benefits, if any, and other obligations of any kind whatsoever which
accrue with respect to, or otherwise relate to, the period prior to the Closing
Date.

 

18.          MISCELLANEOUS.

 

(a)          Assignment. Neither this Agreement, nor any of the rights,
obligations and duties hereunder, may be assigned or otherwise transferred by
either party without the prior written consent of the other party.

 

(b)          Fees of Legal Counsel. In the event of any litigation between the
parties relating to this Agreement or otherwise arising out of the transactions
contemplated hereby, the prevailing party shall have the right to recover from
the other party all of its reasonable attorneys’ fees and out of pocket costs
and expenses incurred in connection therewith.

 

(c)          Further Assurances. The parties agree that from time to time
hereafter, upon request, each of them will execute, acknowledge and deliver such
other instruments and documents and take such further action as may be
reasonably necessary to carry out the intent of this Agreement.

 

(d)          Modification. No provision contained herein may be modified,
amended or waived except by written agreement or consent signed by the party to
be bound thereby.

 

(e)          Binding Effect and Benefit. This Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto, and their respective
successors and assigns. Otherwise, this Agreement is not intended to create any
rights for the benefit of any third party.

 

(f)          Headings and Captions. Subject headings and captions are included
for convenience purposes only and shall not affect the interpretation of this
Agreement.

 

(g)          Notice. All notices, requests, demands and other communications
permitted or required hereunder shall be in writing, and either (i) delivered in
person, (ii) sent by express mail or other overnight delivery service providing
receipt of delivery, (iii) mailed by certified or registered mail, postage
prepaid, return receipt requested or (iv) sent by telex, telegraph or other
facsimile transmission as follows:

 

If to the Seller (addressed or delivered in person to:

 

Phil Dubato – EVP of Finance

Janel World Trade, Ltd

150-14 132nd Ave.

Jamaica, NY 11434

F: 718-527-1689

 

With a copy to: Neuberger Quinn Gielen Rubin & Gibber, P.A.

 

Attn: Hillel Tendler

One South Street, 27th Floor

Baltimore, MD 21202

F: 410-332-8553

 

If to the Buyer, addressed or delivered in person to:

 

Michael O’Gorman – Chief Executive Officer

155 Park Avenue

Lyndhurst, NJ 07071

F: 646-219-0300

 

or to such other address as either party may designate by notice in the manner
provided above.

 



8

 

 

Any such notice or communication, if properly given or made by prepaid,
registered or certified mail or by recorded express delivery, shall be deemed to
have been made when actually received, but not later than three (3) business
days after the same was posted or given to such express delivery service, and if
made properly by telex, telecopy or other facsimile transmission such notice or
communication shall be deemed to have been made at the time of dispatch. Nothing
herein shall be deemed to apply to any service of legal process governed by
applicable rules of civil procedure.

 

(h)          Severability. If any portion of this Agreement is held invalid,
illegal or unenforceable, such determination shall not impair the enforceability
of the remaining terms and provisions herein, provided the purposes, intent and
objects of this Agreement may be attained and achieved through the enforcement
of such remaining terms and provisions.

 

(i)          Waiver. No waiver of a breach or violation of any provision of this
Agreement shall operate or be construed as a waiver of any subsequent breach or
limit or restrict any right or remedy otherwise available. Any waiver must be in
writing.

 

(j)          Rights and Remedies Cumulative. The rights and remedies expressed
herein are cumulative and not exclusive of any rights and remedies otherwise
available.

 

(k)          Specific Performance. Sellers acknowledge and agree that the Assets
and Sellers’ obligations to be performed hereunder are unique and in the event
Sellers fail or refuse to perform their obligations hereunder in breach of this
Agreement, Buyer would be irreparably harmed and would not have an adequate
remedy at law. Accordingly, Sellers agree that in such circumstances Buyer shall
be entitled to specific performance of this Agreement, in addition to any other
right or remedy otherwise available hereunder or at law or in equity.

 

(l)          Gender and Pronouns. Throughout this Agreement, the masculine shall
include the feminine and neuter and the singular shall include the plural and
vice versa as the context requires.

 

(m)          Entire Agreement. This document and the Exhibits and Schedules
attached hereto constitute the entire agreement of the parties and supersede any
and all other prior agreements, oral or written, with respect to the subject
matter contained herein. There are no representations, warranties, covenants or
other agreements, oral or written, between the parties in connection with this
transaction, other than those expressly set forth in this Agreement and the
Exhibits and Schedules attached hereto.

 

(n)          Governing Law. This Agreement shall be subject to and governed by
the laws of the State of New Jersey.

 

(o)          Incorporation by Reference. All exhibits and documents referred to
in this Agreement shall be deemed incorporated herein by any reference thereto
as if fully set out.

 

(p)          Counterparts. This Agreement may be executed in two or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 



9

 

 

(q)          Authority. Each individual signing this Agreement in a
representative capacity acknowledges and represents that he/she is duly
authorized to execute this Agreement in such capacity in the name of, and on
behalf of, the designated corporation, partnership, trust, or other entity.

 

(r)          Dispute Resolution. Except for claims made arising from or in
connection with the provisions of Section 5 above, if any disputes arise
concerning the interpretation of the Agreement, the parties’ rights or
obligations under the Agreement, in whole or in part, or any other claim or
cause of action with respect to this Agreement, whether sounding in contract,
tort or otherwise, either party may invoke expedited arbitration by a single,
retired New Jersey judge mutually agreeable to the parties (or if no such
arbitrator is selected by the parties within 10 days, by the Assignment of Judge
Monmouth County upon a letter request of any party), with single, simultaneous
written submissions (including each party’s position, all documents to be
offered into evidence, and the names of all witnesses) and a hearing, on the
earliest possible basis, it being the parties’ intention to not unnecessarily
delay the arbitration. The arbitrator shall have the right to determine the
scope of discovery, if any, and the arbitrator’s determination on all issues
shall be binding on all parties. The anticipated costs of the arbitrator shall
be advanced equally by the parties, subject to reconciliation pursuant to the
prevailing party fees and costs provisions set forth below. Once the parties or
the Court has selected a retired judge as the arbitrator, he or she shall act as
arbitrator for all future disputes hereunder unless the parties designate a
different arbitrator. Claims arising from or in connection with the provisions
of Section 5 above may be brought in an appropriate court of competent
jurisdiction. The arbitrator, shall award to the prevailing party in each action
or arbitration all of its reasonable attorneys’ fees and out of pocket costs and
expenses incurred in connection therewith, it being the intention of the parties
that the award of such fees and costs is essential to make the prevailing party
whole.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year aforesaid.

 

  SELLER:     JANEL FERRARA LOGISTICS, LLC                     By: /s/      
Name: James N. Jannello       Title: Chief Executive Officer             BUYER:
    MANN GLOBAL ENTERPRISES, LLC                     By: /s/       Name: Michael
W. O’Gorman       Title: President  

 

The undersigned Janel World Trade, Ltd. joins in the execution of this Agreement
for the purposes set forth in Section 12 hereof.

 

  JANEL WORLD TRADE, LTD.                     By: /s/       Name: James N.
Jannello       Title: Chief Executive Officer  

 



10

 

 

LIST OF SCHEDULES

 

SCHEDULE 1a: "Excluded Assets"

 

SCHEDULE 1b: Leases

 

SCHEDULE, 2a: Transitional Inventory (pending shipment/pending orders whether
physically in warehouse or in transit).

 

SCHEDULE, 2b: Fixed Assets – “None” as explained by CFO, Phil Dubato. All
computer equipment and furniture have been paid for by Robert Gordon, Sabbia
Auriti or Kevin Koudelka

 

SCHEDULE, 2c: Contracts ( Including but not limited to, consulting, brokerage,
employment, executive, slotting, promotional and the like).

 

SCHEDULE, 2d: "Trademarks" Paul Sorvino, Maria's Best, Tutto Italia 

 

SCHEDULE, 2e: Inventory sitting in the warehouse (Paul Sorvino, etc.).

 

SCHEDULE, 3a: Assumed Liabilities

 

SCHEDULE, 3b: Undisclosed Liabilities

 

SCHEDULE, 3c:  Allocation of Purchase Price

 

SCHEDULE, 4a:  Adverse Proceedings

 

SCHEDULE: 4b: Threatened Adverse Proceedings

 

SCHEDULE, 5a: Licenses and Permits

 

SCHEDULE, 5b: Contracts in Full Force and Effect

 

SCHEDULE, 5c: Insurance  

 

 

EXHIBITS:

 

EXHIBIT, A:  Non-Competition Agreement(s)

 

EXHIBIT, B:  Consulting Agreement (New for Mann)

 

EXHIBIT, C:  Janel Consulting Agreement 

 

Non-Compete/Non-Disclosure Agreements to be executed individually by and between
Mann and Robert Gordon, Kevin C. Koudelka and Sabbia Auriti.

 



11

 

  